Citation Nr: 1546362	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  05-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities.  

2.  Entitlement to service connection for disability of the third, fourth and fifth fingers of the right hand (claimed as a brachial plexus injury), including as secondary to dislocation of the right (major) shoulder (right shoulder disability).  

3.  Entitlement to an increased rating for a right shoulder disability, rated as 20 percent disabling from November 1, 1998 to June 8, 2006, and as 40 percent disabling from June 9, 2006.

(By separate decisions, the Board addresses the claims of entitlement to a waiver of recovery of an overpayment of VA compensation benefits, calculated in the amount of $705.00, to include the issue of whether the overpayment was properly created, and entitlement to an annual clothing allowance.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1981 to November 1982.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of April 2004 and April 2013 rating decisions, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in part, declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder, continued the 20 percent rating assigned the Veteran's right shoulder disability, and denied service connection for a condition of the third, fourth and fifth fingers of the right hand (claimed as loss of use of the right hand).    

In July 2012, the Board reopened the previously denied claim for service connection for an acquired psychiatric disorder.  The RO then remanded that claim and the claim for an increased rating for a right shoulder disability to the RO via the Appeal Management Center (AMC) in Washington, D.C.  
The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in May 2015.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates not only the physical claims file, but both electronic records.   

The claim of entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Disability of the third, fourth and fifth fingers of the right hand is causally related to the Veteran's in-service brachial plexus injury.  

2.  On one occasion prior to June 9, 2006, the Veteran had essentially no range of motion of his right shoulder.  

3.  Since June 9, 2006, the Veteran has continued to experience extremely limited range of motion of his right shoulder.


CONCLUSIONS OF LAW

1.  Right brachial plexopathy was incurred during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for entitlement to a 40 percent rating for a right shoulder disability, prior to June 8, 2006, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2015). 

3.  The criteria for entitlement to a rating in excess of 40 percent for a right shoulder disability, from June 9, 2006, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5000, 5201, 5202 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his or her own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

With regard to the Veteran's claim for service connection for fingers on his right hand, given the Board's favorable disposition, it need not discuss whether VA complied with the duties the VCAA requires.  With regard to his claim for an increased rating for a right shoulder disability, he does not assert that VA violated its duty to notify, including during his May 2015 hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), that there are any outstanding records VA should obtain on his behalf, or that VA should afford him another VA examination or obtain another medical opinion in support of this appeal.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

A.  Service Connection

The Veteran seeks service connection for disability of the third, fourth and fifth fingers of the right hand on a secondary basis, as secondary to his service-connected right shoulder disability.  He claims that doctors have diagnosed the disability as a brachial plexus injury and indicated that it is due to, or part of, his service-connected right shoulder disability.  The Board agrees that service connection is warranted in this case, but on a direct, rather than secondary, basis.  

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013). 

In this case, the evidence satisfies all three elements.  According to treatment records from the Department of Corrections, the Veteran currently has chronic right brachial plexopathy.  According to his service treatment records, in August 1981, the Veteran sustained, in part, a brachial plexus contusion, manifested by a decreased hand grip and strength on thumb and wrist extension and flexion and generalized decreased sensation in all dermatomes of the right upper extremity.  At the time, the doctor was uncertain as to whether the Veteran would suffer any long-lasting neurological residuals of the injury.  In September 2000 during a treatment visit, a doctor mentioned the initial injury and confirmed such residuals.  He explained that the Veteran's service-connected right shoulder dislocations actually developed secondary to the in-service brachial plexus injury and that the latter was causing weakness and numbness throughout the right upper extremity.  Treatment records dated since 2000 show that the right hand and fingers are involved and confirm that the current condition - right brachial plexopathy - represents a progression of the initial in-service brachial plexus contusion.  

B.  Increased Rating 

The Veteran seeks increased ratings for his right shoulder disability on the basis that the ratings currently assigned this disability do not reflect accurately the severity of his right shoulder symptoms.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2015). 
Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R.
§ 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The RO has rated the Veteran's right (major/dominant) shoulder disability as 20 percent disabling from November 1, 1998 to June 8, 2006, and as 40 percent disabling from June 9, 2006, pursuant to DC 5201, which governs ratings of limitation of arm motion, and DC 5203, which governs ratings of impairment of the clavicle or scapula.  As a 20 percent rating is the maximum rating assignable under DC 5203 for dislocation of the clavicle or scapula and the Veteran is seeking ratings in excess of 20 percent, the Board need not further discuss this DC.  38 C.F.R. § 4.71a, DC 5203 (2015).  

Rather, to prevail in this claim, the Veteran must establish that, prior to June 9, 2006, his right shoulder disability caused limitation of motion of the arm to at least midway between his side and shoulder, see 38 C.F.R. § 4.71a, DC 5201 (2015), or ankylosis of scapulohumeral articulation, see 38 C.F.R. § 4.71a, DC 5200 (2015).  As a 40 percent rating is the maximum rating assignable under DC 5201 for limitation of the major arm to 25 degrees from the side, for the time period beginning June 9, 2006, he must show that he is entitled to an increased rating under a different DC.  A 50 percent rating is assignable under DC 5200 for unfavorable ankylosis of scapulohumeral articulation (major), abduction limited to 25 degrees from side.  38 C.F.R. § 4.71a, DC 5200.  A rating of at least 60 percent is assignable for other impairment of the humerus, including nonunion thereof (false flail joint) or loss of head of (flail shoulder). 

According to written statements the Veteran submitted in November 2003, July 2004, March 2005, May 2005, September 2005, July 2006, August 2006, November 2006, May 2007, January 2011, May 2011 and February 2014, and his May 2015 hearing testimony, he has right shoulder pain, zero degrees of right shoulder motion. marked atrophy of his right shoulder muscles, and numbness and weakness, sometimes described as paralysis, from his right shoulder down to his right fingers.  

Indeed, once prior to June 9, 2006, in June 2004, a medical professional noted that the Veteran essentially had no range of motion of his right shoulder.  Although there are other treatment records dated prior to June 9, 2006, which discuss the Veteran's right shoulder impairment, only one mentions the Veteran's range of motion, and as is obvious, not elaborately.  This record is sufficient to show limited motion of such a degree an increased rating is warranted.  "Essentially no range of motion" equates to limited motion of the Veteran's arm greater than 25 degrees from his side, thereby entitling him to a 40 percent rating for his right shoulder disability, prior to June 9, 2006.  

According to reports of VA examinations conducted in May 2011 and January 2014 and treatment records from the Department of Correction, the Veteran continues to experience right shoulder pain, but his right shoulder range of motion has somewhat improved.  These records confirm numbness and profound weakness in the Veteran's right upper extremity, but these symptoms have been attributed to brachial plexopathy, discussed above, not this particular right shoulder disability (recurrent dislocations).  As well, these records establish that the Veteran has marked atrophy (sometimes described as paralysis), but, again, not secondary to the right shoulder disability at issue here.  Rather, such atrophy developed secondary to the Veteran's long-term use of a sling, which, in May 2011 and January 2014, VA examiners found unwise medically.  There is no evidence in the treatment records, including dated prior to June 9, 2006 or since June 9, 2006, establishing unfavorable ankylosis of scapulohumeral articulation, a false flail joint or a flail shoulder, findings that would entitle the Veteran to a schedular rating in excess of 40 percent for his right shoulder disability under DC 5200 or 5202.   

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id. 

In this case, the Veteran has alleged that all of his service-connected disabilities render him unemployable, not his right shoulder disability, alone.  Regardless, referral for extraschedular consideration is unnecessary as the rating criteria reasonably describe the level of severity and symptomatology of the Veteran's right shoulder disability. The 40 percent rating contemplates the Veteran's pain-induced limited arm motion.  All other symptoms of which the Veteran complains result from the separately service-connected brachial plexopathy and his medically unwise long-term use of slings.  


ORDER

Service connection for right brachial plexopathy is granted.  

A 40 percent rating for a right shoulder disability, prior to June 8, 2006, is granted.  

A rating in excess of 40 percent for a right shoulder disability, from June 9, 2006, is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claim of entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities, but additional action is necessary before the Board can proceed.  

During the course of this appeal, the RO assisted the Veteran in support of this claim by affording him a VA mental health examination.  The report of that examination and the addendum opinion later obtained are unfavorable, but also inadequate to decide this claim.  The initial examiner found the Veteran's mental health disorder, characterized as bipolar disorder with psychotic features, in remission with symptoms insufficiently severe to cause impairment in functioning or require continuous medication.  In a February 2014 addendum opinion, a different examiner also found the bipolar disorder in remission and concluded that it did not then exist.  Neither examiner contemplated treatment records showing that, during the course of this appeal, doctors diagnosed the Veteran with other psychiatric disabilities, primarily schizoaffective disorder, and prescribed medication for those disabilities.  They noted that the Veteran had a history of mental health problems preceding service, but did not address whether such problems were aggravated during service.  

Accordingly, this claim is REMANDED for the following action:

1.  Transfer this claims file to a mental health specialist for an addendum opinion regarding the etiology of the Veteran's psychiatric disability.  Ask the examiner to do the following:  

a.  Review the physical and electronic claims files, particularly: (1) service treatment records showing no psychiatric abnormalities noted on entrance, an in-service suicide attempt, excessive alcohol use and intoxication, and a May 1982 report of psychiatric consultation; and 
(2) post-service treatment records showing that, during the course of this appeal (from 2004 to 2007, possibly more recently), doctors diagnosed multiple psychiatric disabilities, sometimes characterized as in remission, but continued to prescribe medication for the disabilities.  

b.  Indicate in writing in the record that the review contemplated all pertinent evidence.  

c.  Record in detail the Veteran's history of mental health symptoms, including any that manifested prior to service. 

d.  Note each psychiatric disability diagnosed during the course of this appeal,  including during treatment visits dated from 2004.  (Keep in mind that, even if any such disability is currently in remission, if the Veteran had such a disability (was diagnosed with or received treatment for) during the course of the appeal, it is considered a current disability for purposes of this claim.) 

e.  Accepting as competent any reports of pre-service, service and post-service lay-observable mental health symptoms and acknowledging documented mental health difficulties during the course of this appeal, offer an opinion as to whether, since 2003, the Veteran has had a psychiatric disability that is at least as likely as not (50 percent or greater probability) related to his active duty, including the documented suicide attempt.  

f.  If not, offer an opinion as to whether any psychiatric disability diagnosed during the course of this appeal preexisted service and was aggravated therein, including as evidenced by the in-service suicide gesture.  

g.  If not, and acknowledging in-service and post-service complaints of depression secondary to the pain of his service-connected disabilities, offer an opinion as to whether any psychiatric disability diagnosed during the course of this appeal is proximately due to, the result of, or aggravated by, his service-connected right shoulder and leg disabilities.   

h.  If any psychiatric disability is found to be due to the Veteran's in-service alcohol abuse, explain why, during the course of this appeal when the Veteran was incarcerated and had no access to alcohol, he continued to receive treatment for a psychiatric disability.

i.  Provide clear rationale with references to the record for all opinions expressed.  

2.  Review the opinion to ensure it complies with the above instruction.  If not, return it for correction.

3.  Readjudicate this claim based on all of the evidence of record.  If the claimed benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond thereto before certifying this claim to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


